Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response amendment filed on 06/21/22.
3.	Claims 1, 3-8 & 10-20 are under examination.
4.	Claims 1, 8, 11 & 19-20 are amended.
5.	Claims 2 & 9 are canceled.

Response to Arguments
6.	Applicant’s amendment filed on 06/21/22, with regarding to claims 1, 3-8 & 10-20 are rejected under 35 U.S.C. 103 have been fully considered. Therefore, the 35 U.S.C. 103 rejections have been withdrawn.
7.	Applicant amendment filed on 06/21/22, with regarding to a 112, 2nd  paragraph rejection (Claims 19-20) has been fully considered and is persuasive. Therefore, the 112, 2nd  paragraph rejection is withdrawn.
8.	Applicant amendment filed on 06/21/22, with regarding to specification objection (Title & claims 19-20) has been fully considered and is persuasive. Therefore, the specification objection is withdrawn.
9.	Applicant amendment filed on 06/21/22, with regarding to a claim objection (Claims 1, 8 & 11) has been fully considered and is persuasive. Therefore, the claim objection is withdrawn.

Allowable Subject Matter
10.	Claims 1, 3-8 & 10-20 are allowed in light of the applicant’s argument, amendment, and in light of the prior art in the record. 

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

A.	Stattin et al. 2019/0124710 A1 (Title: Method and resuming a radio bearer and related wireless terminals and network nodes) (See abstract, Para. 0062, 0072 & 0076).
B.	Park et al. 2018/0352601 A1 (Title: Method for communicating in mobile communication system and apparatus for the same) (See abstract, Para. 0075-0076 & 0078).
C.	Kim et al. 2018/0035484 A1 (Title: Method for performing RRC connection re-establishment procedure and device supporting the same) (See abstract, Para. 0117, 0128 & claim 5).


12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEWALE A AMBAYE whose telephone number is (571)270-1076.  The examiner can normally be reached on M.F 6a.m.-2p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MEWALE A. AMBAYE
Primary Examiner
Art Unit 2469

/MEWALE A AMBAYE/Primary Examiner, Art Unit 2469